Citation Nr: 1445891	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a digestive condition, to include Crohn's disease and hemorrhoids. 

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2006 and October 2008 rating decisions. 

In a February 2010 rating decision, the evaluation assigned to the Veteran's service-connected PTSD was increased to 30 percent, effective July 20, 2004.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In April 2012, the Veteran appeared before a Veteran's Law Judge (VLJ) and gave testimony in support of his claims.  A transcript of this hearing has been associated with the claims file. 

VLJs who participate in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2013).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Pursuant to the Court's holding in Arneson, the Veteran was notified in an August 22, 2014, letter that the VLJ who presided over the April 2012 hearing is no longer employed by the Board and was asked whether he would like to appear before another VLJ.  As the Veteran indicated that he did not wish to appear at a hearing, in accordance with Arneson, an additional hearing is not needed.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  However, as the Veteran essentially indicated that he is content with his previous hearing and did not wish to be scheduled for a new hearing, the Board finds that no further discussion with regard Bryant is needed.

These issues were remanded by the Board for further development in June 2012.  As the Veteran was asked for any information regarding additional, pertinent medical records, and he was afforded VA examinations as directed by the Board's remand, the Board finds that the directives have been complied with, and the Board may proceed with those matters.  Stegall v. West, 11 Vet. App. 268 (1998).

The Court addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the holding in Clemons and the Veteran's statements and testimony, the issue on appeal has been characterized as entitlement to service connection for a digestive condition, to include Crohn's disease and hemorrhoids so as to consider all reported symptoms in accordance with Clemons.

The Court has also held that the issue of entitlement to TDIU is part of an increased rating claim when unemployability due to the disability being evaluated is reasonably raised by the claimant or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In October 2009, the Veteran submitted a claim for entitlement to TDIU.  Subsequently, the Veteran was denied entitlement to TDIU in a February 2010 rating decision.  He did not indicate that he wished to appeal this decision.  However, as the Veteran has indicated that he is unemployable during the processing of his increased rating claim, the Board will address the issue of TDIU, as it has been reasonably raised by the evidence.

The Board notes that additional evidence was associated with the Virtual VA paperless claims file after the most recent supplemental statement of the case (SSOC) was issued on these matters.  However, as this evidence duplicates evidence that was already of record prior to the most recent SSOC, the Board will proceed to adjudicate these claims with no prejudice to the Veteran.   

The issues of entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not show Crohn's disease to be etiologically related to a disease, injury, or event in service.

2.  The evidence of record shows hemorrhoids to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for Crohn's disease.  See 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

2.  Service connection is warranted for hemorrhoids.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's service connection claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in July 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection for Crohn's disease, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the Veteran is being granted service connection for hemorrhoids, any error related to the VA's duty to notify and assist with regard to Dingess is moot.  38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 , (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA examination for his digestive condition claim in July 2012.  In an August 2013 Appellant's Post-Remand Brief, the Veteran contended that the examination and the examiner did not adequately assess his condition that had an onset in service, in that VA did not fully acknowledge his reports of in-service problems which persisted post service.  However, the Board finds that the examiner reviewed the claims file, discussed the pertinent evidence of record, considered the Veteran's assertions, and thoroughly examined the Veteran.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion are sufficient upon which to base a decision with regard to this claim.  See Barr, supra.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the present case, the Veteran has suggested that his Crohn's disease could be due to an undiagnosed illness resulting from service in the Persian Gulf region during the Persian Gulf War.  Such claims are governed by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  A Veteran must present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a) (2013); 76 Fed. Reg. 81834 (Dec. 29, 2011); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a) (2013).  "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. 3.317(a)(2) (2013); Neumann, supra.  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

The Veteran is seeking service connection for Crohn's disease.  Specifically, the Veteran has asserted that he developed symptoms of hemorrhoids in service, which were the first indication of his subsequently diagnosed Crohn's disease.  He has also suggested that his problems stem from being deployed during the Persian Gulf War. 

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of Crohn's disease.  The Veteran's service treatment records do reflect that the Veteran went to sick call in September 1989 and in November 1990 for complaints of rectal pain and was diagnosed with external hemorrhoids.  The Veteran did not report any pertinent subsequent symptoms on his April 1992 and September 1992 reports of medical history.  Additionally, his April 1992 report of medical examination gave no indication of Crohn's disease or any related symptoms. 

Post-service private medical evidence from Pathology and Nuclear Medicine Associates reflects that a diagnosis of Crohn's disease was suggested as early as June 1993. 

In July 2012, the Veteran underwent a VA examination.  Upon review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with Crohn's disease with an onset date of June 1993.  The Veteran reported that he had diarrhea, rectal mucus discharge, and occasional rectal bleeding beginning in about 1992 prior to leaving service.  In June 1993, he went to a gastrointestinal doctor, who performed a colonoscopy, and the Veteran was diagnosed with inflammatory bowel disease and Crohn's disease.  

The examiner determined that it is less likely than not that the Veteran's current Crohn's disease and fistula problems are related to his gastrointestinal problems while in service.  The Veteran was formally diagnosed with Crohn's disease in June 1993, when he had his first colonoscopy.  That was after he was discharged from service.  The Veteran stated that he had symptoms of Crohn's disease for more than a year before he was discharged from service.  However, there are 2 notations that the Veteran had hemorrhoids (in November 1990 and in September 1989), and on both occasions, the physician noted the Veteran had hemorrhoids.  There are no notes while in service stating that the Veteran had abdominal pain, diarrhea, bleeding, fistula, etc., which would be suggestive of Crohn's disease.  The Veteran had a separation examination on April 3, 1992, where he stated, "I am in good health," and where he checked off that he had no stomach, liver, or intestinal problems.  The Board finds that this evidence conflicts with the Veteran's later statements that he experienced symptoms related to his Crohn's disease prior to separation.  As such, his more recent statement as to the history of his symptomatology is not credible.  Therefore, there is no credible evidence that the Veteran's current Crohn's disease or fistula problem are related to or caused by any condition treated or complained about in service.  The examiner stated that his hemorrhoid problem is different and separate from his Crohn's disease.

The examiner also provided an opinion regarding the Veteran's hemorrhoids.  Specifically, the examiner determined that the Veteran's current hemorrhoid problem is at least as likely as not related to his in-service hemorrhoid problem.  The examiner noted that the Veteran was seen in sick call in November 1990 and in September 1989 for complaints of hemorrhoids.  On both occasions, the physician noted the Veteran had visible hemorrhoids.  The examiner noted that he has had chronic hemorrhoid problems since then, and he has visible skin tags present on examination today.  Therefore, the Veteran's present hemorrhoid problems are a continuation of his in-service hemorrhoid problems.

With regard to granting service connection on a presumptive basis under 38 C.F.R. § 3.317, the Veteran has current diagnoses of Crohn's disease and hemorrhoids.  Therefore, as the Veteran has been noted as having diagnosed disabilities, service connection due to an undiagnosed illness cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.  

With regard to granting service connection on a direct basis for the Veteran's Crohn's disease, the only medical opinion of record on the matter specifically reflects it is less likely than not that the Veteran's current Crohn's disease and fistula problems are related to his gastrointestinal problems while in service.  The Veteran has provided his opinion, and laypersons are, at times, competent to provide opinions on medical matters, such as diagnosis and etiology.  However, as noted above, the Board finds that the Veteran's report as to the history of his gastrointestinal symptomatology is not credible.  Furthermore, to the extent that he opines that his Crohn's disease is related to service, the opinion provided by the VA examiner is more probative.  The VA examiner, as a medical professional, has experience, expertise, and education that the Veteran, as a layperson, is not shown to have.  As such, the opinion contained in the VA examination report is more probative than the Veteran's contentions.  The claims file contains no other opinions regarding etiology.  

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for Crohn's disease, and the benefit-of-the-doubt rule is not for application.  

With regard to the Veteran's hemorrhoids, however, the Veteran complained of hemorrhoids in service and has a current diagnosis of hemorrhoids.  Moreover, the July 2012 VA examiner specifically linked his current diagnosis of hemorrhoids to his active duty service.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board will grant service connection for hemorrhoids.


ORDER

Entitlement to service connection for Crohn's disease is denied.

Entitlement to service connection for hemorrhoids is granted.


REMAND

With regard to the Veteran's PTSD claim, the Veteran underwent a VA examination in July 2012, at which it was not noted that he had panic attacks.  In an August 2013 Appellant's Post-Remand Brief, the Veteran contended that his PTSD had become worse in that it presents panic attacks and depression.  The Veteran further contended that the VA examination and VA examiner did not adequately assess his condition and did not fully acknowledge his reports of panic attacks.

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, in light of the fact that the Veteran contends that his PTSD has now worsened to the point that he is having panic attacks, a symptom which he did not have or was not recorded properly at his most recent VA examination, this claim must be remanded in order to afford the Veteran a new VA examination to determine the current severity of his PTSD.
With respect to the Veteran's TDIU claim, the Veteran should be provided with a notice letter detailing the requirements for establishing entitlement to TDIU and a VA Form 21-8940, as he has not been provided with either. 

Finally, the RO/AMC should obtain any and all VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Obtain any VA treatment records dated from July 31, 2012, to the present.

3. Provide the Veteran with a VA psychiatric examination in order to determine the current severity of his PTSD. 

In addition, the examiner should opine as to whether the Veteran is precluded from obtaining and retaining any form of substantially gainful employment due to his service-connected PTSD.  It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

Please provide the reasons behind any opinions expressed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


